Opinion by
Judge Wilkinson,
We have no doubt that had the Workmen’s Compensation Appeal Board had the benefit of Judge Mencer’s decision, filed August 6, 1975, in Workmen’s Compensation Appeal Board v. Leuschen, 21 Pa. Commonwealth Ct. 39, 342 A.2d 810 (1975), when it decided this case on April 10, 1975, we would not have it here before us today. The only question involved is whether the referee *8or the Board can reduce an attorney’s fee when it has been agreed upon by the client and does not exceed twenty per centum (20%). This question was put to rest by Leuschen, supra. The fee must be approved under such circumstances.
Accordingly, we enter the following
Order
Now, November 18, 1975, the order of the Workmen’s Compensation Appeal Board is reversed and set aside, and the claimant’s requested attorney’s fee in the amount of $5,500.00, being 20% of the amount awarded, as agreed upon between the parties, is affirmed.